Case 1:20-cv-01271-JPH-DLP Document 13-14 Filed 06/08/20 Page 1 of 32 PageID #: 136
Case 1:20-cv-01271-JPH-DLP Document 13-14 Filed 06/08/20 Page 2 of 32 PageID #: 137
Case 1:20-cv-01271-JPH-DLP Document 13-14 Filed 06/08/20 Page 3 of 32 PageID #: 138
Case 1:20-cv-01271-JPH-DLP Document 13-14 Filed 06/08/20 Page 4 of 32 PageID #: 139
Case 1:20-cv-01271-JPH-DLP Document 13-14 Filed 06/08/20 Page 5 of 32 PageID #: 140
Case 1:20-cv-01271-JPH-DLP Document 13-14 Filed 06/08/20 Page 6 of 32 PageID #: 141
Case 1:20-cv-01271-JPH-DLP Document 13-14 Filed 06/08/20 Page 7 of 32 PageID #: 142
Case 1:20-cv-01271-JPH-DLP Document 13-14 Filed 06/08/20 Page 8 of 32 PageID #: 143
Case 1:20-cv-01271-JPH-DLP Document 13-14 Filed 06/08/20 Page 9 of 32 PageID #: 144
Case 1:20-cv-01271-JPH-DLP Document 13-14 Filed 06/08/20 Page 10 of 32 PageID #: 145
Case 1:20-cv-01271-JPH-DLP Document 13-14 Filed 06/08/20 Page 11 of 32 PageID #: 146
Case 1:20-cv-01271-JPH-DLP Document 13-14 Filed 06/08/20 Page 12 of 32 PageID #: 147
Case 1:20-cv-01271-JPH-DLP Document 13-14 Filed 06/08/20 Page 13 of 32 PageID #: 148
Case 1:20-cv-01271-JPH-DLP Document 13-14 Filed 06/08/20 Page 14 of 32 PageID #: 149
Case 1:20-cv-01271-JPH-DLP Document 13-14 Filed 06/08/20 Page 15 of 32 PageID #: 150
Case 1:20-cv-01271-JPH-DLP Document 13-14 Filed 06/08/20 Page 16 of 32 PageID #: 151
Case 1:20-cv-01271-JPH-DLP Document 13-14 Filed 06/08/20 Page 17 of 32 PageID #: 152
Case 1:20-cv-01271-JPH-DLP Document 13-14 Filed 06/08/20 Page 18 of 32 PageID #: 153
Case 1:20-cv-01271-JPH-DLP Document 13-14 Filed 06/08/20 Page 19 of 32 PageID #: 154
Case 1:20-cv-01271-JPH-DLP Document 13-14 Filed 06/08/20 Page 20 of 32 PageID #: 155
Case 1:20-cv-01271-JPH-DLP Document 13-14 Filed 06/08/20 Page 21 of 32 PageID #: 156
Case 1:20-cv-01271-JPH-DLP Document 13-14 Filed 06/08/20 Page 22 of 32 PageID #: 157




                                    Exhibit A
Case 1:20-cv-01271-JPH-DLP Document 13-14 Filed 06/08/20 Page 23 of 32 PageID #: 158




                                         Gregory D. Shufeldt
                                           Butler University
                                    Department of Political Science
                                 4600 Sunset Avenue, Jordan Hall 347 B
                                        Indianapolis, IN 46208
                         gshufeld@butler.edu                    (317)-940-9571

   EDUCATION
   Ph.D.                          Department of Political Science, University of Notre Dame
   2014                           Primary Field: American Politics, Second: Comparative Politics

   M.A.                           Department of Political Science, University of Notre Dame
   2011

   M.S.W.                         School of Social Service, Saint Louis University
   2005                           Emphasis: Community Social Work

   B.S.S.W.                       School of Social Service, Saint Louis University
   2004                           Magna Cum Laude
                                  Major: Social Work, Minor: Urban Affairs

   ACADEMIC POSITIONS
   Assistant Professor            Butler University
                                  Department of Political Science (2016 – Current)

   Assistant Professor            University of Arkansas at Little Rock
                                  Department of Political Science (2014 – 2016)

   RESEARCH AND TEACHING INTERESTS
   American Politics, State Politics, Political Parties, Political Inequality

   PUBLICATIONS
   Williams, C. and G. Shufeldt. 2020. “How Identity Influences Public Attitudes Towards the US
   Federal Government: Lessons from the European Union.” Acta Politica, forthcoming.

   Flavin, P. and G. Shufeldt. 2020. “Explaining State Preemption of Local Laws: Political
   Institutional, and Demographic Factors.” Publius: The Journal of Federalism, 50(2): 280-309.

   Rosalyn Cooperman, R., K. Conger, G. Shufeldt, G. Layman, K.O. Kalkan, R. Herrera, and J.
   Green. 2019. “Group Commitment among U.S. Party Factions: A Perspective from Democratic
   and Republican National Convention Delegates.” American Politics Research, forthcoming.

   Flavin P. and G. Shufeldt. 2019. “Comparing Two Measures of Electoral Integrity in the
   American States.” State Politics & Policy Quarterly, 19(1): 83-100.
Case 1:20-cv-01271-JPH-DLP Document 13-14 Filed 06/08/20 Page 24 of 32 PageID #: 159

                                                                                        Shufeldt, p. 2


   Shufeldt, G. 2018. “Party-Group Ambivalence and Voter Loyalty: Results from Three
   Experiments.” American Politics Research, 46(1): 132-168.

   Flavin, P. and G. Shufeldt. 2017. “The State of the Minimum Wage: Federalism, Economic
   Policy, and Workers’ Well-Being.” The Forum, 15(1): 167-188.

   Flavin, P. and G Shufeldt. 2016. “Party Competition and Citizens’ Political Attitudes in the
   American States.” Electoral Studies, 44: 235-244.

   Radcliff, B. and G. Shufeldt. 2016. “Direct Democracy and Subjective Well-Being: The
   Initiative and Life Satisfaction in the American States.” Social Indicators Research, 128(3):
   1405-1423.

   Flavin, P. and G. Shufeldt. 2016. “Labor Union Membership and Life Satisfaction in the United
   States.” Labor Studies Journal, 41(2): 171-184.

   Flavin, P. and G. Shufeldt. 2015. “State Party Competition and Citizens’ Political Engagement.”
   Journal of Elections, Public Opinion, & Parties, 25(4): 444-462.

   Javeline, D. and G. Shufeldt. 2014. “Scientific Opinion in Policymaking: The Case of Climate
   Change Adaptation.” Policy Sciences, 47(2):121-139.

   Javeline, D., J. Hellman, R. Castro Cornejo, and G. Shufeldt. 2013. “Expert Opinion on Climate
   Change and Threats to Biodiversity.” BioScience, 63(8): 666-673.

   Shufeldt, G. and P. Flavin. 2012. “Two Distinct Concepts: Party Competition in Government
   and Electoral Competition in the American States.” State Politics and Policy Quarterly, 12(3):
   330-42.

   Abram, F.Y., G. Shufeldt, and K. Rose. 2004. “Can Reverse Mission Internationalize Social
   Work Without the Hegemony of Religious, Social, or Intellectual Conversion?” Social Work &
   Christianity, 31(2): 136-161.

   NON-PEER-REVIEWED PUBLICATIONS
   Shufeldt, G. 2017. “Trump tax plan hits Hoosiers hard.” Opinion-editorial published in The
   Journal Gazette. 3 October 2017.

   Shufeldt, G. 2017. “Hoosiers would lose in Trump tax plan.” Opinion-editorial published in The
   Times of Northwest Indiana. 29 September 2017.

   Shufeldt, G. 2017. “Trump tax reform a raw deal for Hoosiers.” Opinion-editorial published in
   The Tribune Star. 29 September 2017.

   Shufeldt, G. 2017. “Tax plan raw deal for Indiana.” Opinion-editorial published in The Kokomo
   Tribune. 28 September 2017.
Case 1:20-cv-01271-JPH-DLP Document 13-14 Filed 06/08/20 Page 25 of 32 PageID #: 160

                                                                                       Shufeldt, p. 3


   Shufeldt, G. 2017. “Trump tax reform a raw deal for Hoosiers.” Opinion-editorial published in
   The Herald Bulletin. 28 September 2017.

   Shufeldt, G. 2017. “Tax plan raw deal for Indiana: Most Hoosiers will see just $8 more a week.”
   Opinion-editorial published in The Rushville Republican. 28 September 2017.

   Shufeldt, G. 2017. “Tax plan raw deal for Indiana: Most Hoosiers will see just $8 more a week.”
   Opinion-editorial published in The Greensburg Daily News. 28 September 2017.

   Shufeldt, G. 2017. “Tax plan raw deal for Indiana: Most Hoosiers will see just $8 more a week.”
   Opinion-editorial published in The Flyer Group. 28 September 2017.

   Shufeldt, G. 2017. “Tax plan raw deal for Indiana: Most Hoosiers will see just $8 more a week.”
   Opinion-editorial published in News and Tribune. 28 September 2017.

   Shufeldt, G. 2017. “Trump’s tax reform shortchanges Hoosiers.” Opinion-editorial published in
   NUVO. 27 September 2017.

   Shufeldt, G. and P. Flavin. 2017. “Why States Should Raise the Minimum Wage Right Now.”
   Opinion-editorial published in De Gruyter Conversations. 21 September 2017.

   Shufeldt, G. and P. Flavin. 2017. “Minimum Wage an Issue of Satisfaction: Workers happier
   when states raise it.” Opinion-editorial published in the Journal Gazette (Fort Wayne, IN). 27
   June 2017.

   Shufeldt, G. and P. Flavin. 2017. “How to Make a Worker Happy? Give ‘Em a Raise.” Opinion-
   editorial published in The Star Press (Muncie, IN). 10 June 2017.

   Shufeldt, G. and P. Flavin. 2017. “Raises Make for Happy Workers.” Opinion-editorial
   published in the South Bend Tribune. 9 June 2017.

   Shufeldt, G. and P. Flavin. 2017. “Raising Minimum wage Makes Happier Populace.” Opinion-
   editorial published in The Times of Northwest Indiana. 8 June 2017.

   Shufeldt, G. and P. Flavin. 2016. “Benefits of a boost: Rise more than dollars and cents.”
   Opinion-editorial published in the Arkansas Democrat-Gazette, 18 April 2016.

   Flavin, P., A. Pacek, B. Radcliff, and G. Shufeldt. 2015. “Unhappy pursuit: Right-to-work laws
   imperil joy.” Opinion-editorial published in the Arkansas Democrat Gazette, 15 May 2015.

   Shufeldt, G. 2014. “Mark Pryor makes the last stand for Democrats as Arkansas cements itself
   as a true red state.” Article appeared in The London School of Economics and Political Science’s
   United States American Politics and Policy Blog.” 27 October 2014.

   Shufeldt, G. 2014. “The power of state: Policy decisions can help, hurt.” Opinion-editorial
   published in the Arkansas Democrat Gazette, 6 October 2014.
Case 1:20-cv-01271-JPH-DLP Document 13-14 Filed 06/08/20 Page 26 of 32 PageID #: 161

                                                                                      Shufeldt, p. 4



   Shufeldt, G. 2008. “Campaign Worker.” In 101 Careers in Social Work, eds. J. Ritter, H.
   Vakalahi, and M. Kiernan-Stern. New York: Springer Publishing Company, p. 200.

   WORKING PAPERS
   “Teaching Hamilton: A Team-Taught, Interdisciplinary Honors Course.” Paper with Rusty
   Jones.

   “The Political Roots of Variation in the Gender Pay Gap in the American States.” Paper with
   Claudia Vinci (undergraduate student).

   “Prejudice among Party Elites: Party Convention Delegates and Intergroup Attitudes.” Paper
   with Kerem Ozan Kalkan.

   “The Room Where it Happens: Party Activists and the 2016 Presidential Election.” Paper with
   Rosalyn Cooperman and Kimberly Conger.

   PROFESSIONAL PRESENTATIONS
   Candidate Preferences, Electoral Context, and Delegate Attitudes in the 2016 Presidential
   Nomination” (with Caitlin Jewitt). Paper presented at the annual meeting of the Midwest
   Political Science Association in Chicago, IL, April 2020. [Cancelled]

   “The Room Where it Happens: Party Activists and the 2016 Presidential Election” (with Rosalyn
   Cooperman and Kimberly Conger). Paper presented at the annual meeting of the American
   Political Science Association in Washington, DC, August 2019.

   “A Tale of Two CITLs: Cross-Discipline Collaboration to Promote Student Learning and Faculty
   Mentorship.” (with Susan Adams). Poster presented at the Celebration of Innovations in
   Teaching and Learning in Indianapolis, IN, April 2019.

   “When and Why Do States Preempt Local Policymaking?” (with Patrick Flavin), Paper
   presented at the annual meeting of the American Political Science Association in Boston, MA,
   September 2018.

   “The World Was Wide Enough: Two Hams Teaching Hamilton and Live To Tell Their Story.”
   (with Rusty Jones). Poster presented at the Celebration of Innovations in Teaching and Learning
   in Indianapolis, IN, April 2018.

   “Party Convention Delegates, Policy Demanders, and the 2016 Election” (with Kimberly
   Conger, Rosalyn Cooperman, John Green, Richard Herrera, and Kerem Ozan Kalkan), Paper
   presented at the State of the Parties Conference held in Akron, OH, November 2017.

   “State Electoral Integrity and Citizens’ Perceptions of American Democracy” (with Patrick
   Flavin), Paper presented at the annual meeting of the American Political Science Association in
   San Francisco, CA. September 2017.
Case 1:20-cv-01271-JPH-DLP Document 13-14 Filed 06/08/20 Page 27 of 32 PageID #: 162

                                                                                       Shufeldt, p. 5


   “State Electoral Integrity and Citizens’ Perceptions of American Democracy.” (with Patrick
   Flavin). Paper presented at the annual State Politics and Policy Conference in St. Louis, MO,
   June 2017.

   “Crowdsourcing Research Methods.” Poster presented at the Celebration of Innovations in
   Teaching and Learning in Indianapolis, IN, April 2017.

   “Prejudice among Party Elites: Party Convention Delegates and Intergroup Attitudes.” (with
   Kerem Ozan Kalkan). Paper presented at the annual meeting of the Midwest Political Science
   Association in Chicago, IL, April 2017.

   “Ameriskepticism? How Utilitarian Concerns and Identity Drive Attitudes Toward the Federal
   Government.” (with Christopher J. Williams). Paper presented at the annual meeting of the
   Midwest Political Science Association in Chicago, IL, April 2017.

   “Prejudice among Party Elites: Party Convention Delegates and Intergroup Attitudes.” (with
   Kerem Ozan Kalkan). Paper presented at the annual meeting of the Southern Political Science
   Association in New Orleans, LA, January 2017.

   “The ‘Nativ’ Citizen: Political Attitudes, Outcomes and State Pride.” (with Paul A. Crutcher).
   Paper presented at the annual meeting of the Arkansas Political Science Association in
   Monticello, AR in February 2016. Paper received Best Faculty Paper Award.

   “Group Commitment among Republican Factions: A Perspective from National Convention
   Delegates.” (with Kimberly Conger, Geoffrey Layman, Rosalyn Cooperman, John Green, Kerem
   Ozan Kalkan, and Richard Herrera). Paper presented at the annual meeting of the Southern
   Political Science Association in San Juan, PR, January 2016.

   “Minimum Wage Increases and Workers’ Well-Being.” (with Patrick Flavin). Paper presented at
   the annual meeting of the Southern Political Science Association in San Juan, PR, January 2016.

   “Office Seekers or Policy Demanders?” The Parties from the Perspective of National Convention
   Delegates.” (with Kimberly Conger, Geoffrey Layman, Rosalyn Cooperman, John Green, Kerem
   Ozan Kalkan, and Richard Herrera). Paper presented at the Georgetown Merthan Conference on
   Political Activists in a Polarized Age in Washington, DC, March 2015.

   “Party Competition and Citizens’ Political Attitudes in the American States.” (with Patrick
   Flavin). Paper presented at the annual meeting of the Arkansas Political Science Association in
   Conway, AR, February 2015.

   “Party Competition and Citizens’ Political Attitudes in the American States.” (with Patrick
   Flavin). Paper presented at the annual meeting of the Southern Political Science Association in
   New Orleans, LA, January 2015.

   “Demanding Policy: Purposive Goals and American Party Elites.” (with Kimberly Conger,
   Geoffrey Layman, Rosalyn Cooperman, John Green, Kerem Ozan Kalkan, and Richard Herrera).
Case 1:20-cv-01271-JPH-DLP Document 13-14 Filed 06/08/20 Page 28 of 32 PageID #: 163

                                                                                     Shufeldt, p. 6


   Paper presented at the annual meeting of the Southern Political Science Association in New
   Orleans, LA, January 2015.

   “Between the Promise and Reality of Democracy as a Panacea for Well-Being: Assessing the
   Consequences of Direct Democracy on Life Satisfaction.” (with Benjamin Radcliff). Paper
   presented at the German Institute for Japanese Studies international workshop. Tokyo, Japan,
   July 2014.

   “Demanding Policy: Purposive Goals and American Party Elites.” (with Kimberly Conger,
   Geoffrey Layman, Rosalyn Cooperman, John Green, Kerem Ozan Kalkan, and Richard Herrera).
   Paper presented at the annual meeting of the American Political Science Association in
   Washington, DC, September 2014.

   “The Effects of Party Competition on Citizens’ Political Engagement in the American States.”
   (with Patrick Flavin). Paper presented at the annual State Politics and Policy Conference in
   Bloomington, IN, May 2014.

   “Income Inequality and Party Polarization in the Electorate.” (with Anne Baker). Paper presented
   at the annual meeting of the Midwest Political Science Association in Chicago, IL, April 2014.

   “Political Identities and Voter Loyalty: Results from Two Experiments.” Paper presented at the
   annual meeting of the Midwest Political Science Association in Chicago, IL, April 2014.

   “Political Identities and Voter Loyalty: Results from An Experiment.” Paper presented during
   the Rooney Center for the Study of American Democracy’s research workshop series at the
   University of Notre Dame, October 2013.

   “Will Rogers and the 11th Commandment: Party Differences in Group Membership and
   Ideological Commitment.” Paper presented at the annual meeting of the Midwest Political
   Science Association in Chicago, IL, April 2012.

   “Party Building by Community Building: Results from Two Experiments.” (with David
   Nickerson). Paper presented during the Rooney Center for the Study of American Democracy’s
   research workshop series at the University of Notre Dame, February 2012.

   “Will Rogers and the 11th Commandment: Party Differences in Group Membership and
   Ideological Commitment.” Poster presented at the annual meeting of the Southern Political
   Science Association in New Orleans, LA, January 2012.

   “Reevaluating Two Measures of Inter-Party Competition in the American States.” (with Patrick
   Flavin). Paper presented at the annual meeting of the Western Political Science Association in
   San Antonio, TX, April 2011.

   “Reevaluating Two Measures of Inter-Party Competition in the American States.” (with Patrick
   Flavin). Paper presented at the annual meeting of the Midwest Political Science Association in
   Chicago, IL, April 2011.
Case 1:20-cv-01271-JPH-DLP Document 13-14 Filed 06/08/20 Page 29 of 32 PageID #: 164

                                                                                       Shufeldt, p. 7



   “Levels of Democratization in the American States and State Welfare Policy.” Paper presented
   at the annual meeting of the New England Political Science Association in Newport, RI, April
   2010.

   “Racial Inequality and Education Policy in the American States.” (with Michael Hartney and
   Patrick Flavin). Paper presented at the annual meeting of the Midwest Political Science
   Association in Chicago, IL, April 2010.

   “Racial Inequality and Education Policy in the American States.” (with Michael Hartney and
   Patrick Flavin). Paper presented at the annual meeting of the New England Political Science
   Association in Newport, RI, April 2010.

   “The Level of Democratization’s Impact on Welfare Efforts in the American States.” Paper
   presented during the Rooney Center for the Study of American Democracy’s research workshop
   series at the University of Notre Dame, February 2010.

   “Mission Impossible? No, mission-in reverse for International Social Work Education and
   Practice at Home.” (with Faye Abram). Paper presented at the annual meeting of the National
   Association for Christians in Social Work Annual in Louisville, KY, October 2003.

   TEACHING EXPERIENCE
   Department of Political Science, Butler University
   Introduction to U.S. Politics, Research and Analysis, Party Polarization in American Politics,
   State and Local Government and Politics, Alexander Hamilton: An American Revolutionary,
   The Presidency and the Congress, U.S. Parties and Politics, U.S. Presidential Nominations

   Department of Political Science, University of Arkansas at Little Rock
   American National Government, State and Local Government, American Political Parties,
   Presidential Nominations, and Internship Seminar

   Department of Political Science, University of Notre Dame
   Party Polarization in American Politics (Graduate Instructor), American Politics (Teaching
   Assistant), American Political Parties (Teaching Assistant), Religion in American Politics
   (Teaching Assistant), and Party Polarization in American Politics (Teaching Assistant)

   School of Social Service, St. Louis University
   Social Work Practice IV: Organizations and Communities (Assistant Adjunct Professor), Social
   Justice: Human Liberation and Community Building (Assistant Adjunct Professor), and
   Diversity & Anti-Oppression Practice (Teaching Assistant)

   Brown School of Social Work, Washington University in St. Louis
   Foundations of Social Work Practice II: Organizations & Communities (Assistant Adjunct
   Professor)
Case 1:20-cv-01271-JPH-DLP Document 13-14 Filed 06/08/20 Page 30 of 32 PageID #: 165

                                                                                      Shufeldt, p. 8


   HONORS AND AWARDS
   Butler University
   Dean’s Award for Teaching, College of Liberal Arts and Sciences, Butler University, April 2019
   Holcomb Award, Travel to Present Grant AY 2019-2020, Butler University, $864

   Holcomb Award, Travel to Present Grant AY 2018-2019, Butler University, $1,000

   Holcomb Award, Travel to Present Grant AY 2017-2018, Butler University, $1,000

   Holcomb Award, Travel to Present Grant AY 2016-2017, Butler University, $780

   University of Arkansas at Little Rock
   Best Faculty Paper, Arkansas Political Science Association 2016 Annual Meeting

   Southern Political Science Association Artinian Travel Award, $250

   Presidential Studies Faculty Research Grant, University of Arkansas at Little Rock, $880

   University of Notre Dame
   State Politics and Policy Conference Student Travel Grant, $250

   Outstanding Graduate Student Teacher, Kaneb Center for Teaching and Learning, 2012-2013

   Graduate Student Professional Development Award, Institute for Scholarship in the Liberal Arts,
   Summer 2011

   Joseph F. Downes Memorial Professional Development Award, Graduate School of the
   University of Notre Dame, Summer 2011

   Outstanding Graduate Student Teaching Assistant, Kaneb Center for Teaching and Learning,
   2010-2011

   Rooney Center for the Study of American Democracy, 2011 ICPSR Summer Fellowship

   Rooney Center for the Study of American Democracy, 2010 ICPSR Summer Fellowship

   ADDITIONAL RESEARCH AND TEACHING TRAINING
   The 20th Century Presidency seminar, Council of Independent Colleges and The Gilder Lehrman
   Institute of American History, Summer 2017

   Quality Matters Certification, American National Government online course offering, Fall 2015

   Distinguished Teaching Fellow, Academy for Teaching and Learning Excellence, University of
   Arkansas at Little Rock, Fall 2014- Spring 2015

   Service Learning Academy, University of Arkansas at Little Rock, Spring 2015
Case 1:20-cv-01271-JPH-DLP Document 13-14 Filed 06/08/20 Page 31 of 32 PageID #: 166

                                                                                      Shufeldt, p. 9



   SafeZone Training, University of Arkansas at Little Rock, Spring 2015

   Research Assistant, Benjamin Radcliff, Ph.D., University of Notre Dame, Summer 2014

   Advanced Teaching Scholar, Kaneb Center for Teaching and Learning, University of Notre
   Dame, Fall 2013

   Striving for Teaching Excellence Certificate. Kaneb Center for Teaching and Learning,
   University of Notre Dame, Spring 2012

   Inter-University Consortium for Political and Social Research, Summer Program in Quantitative
   Methods of Social Research, Course: Network Analysis: An Introduction, Summer 2011

   Research Assistant, Debra Javeline, Ph.D., Collaboratory for Adaptation to Climate Change,
   University of Notre Dame, Spring 2011-Summer 2011

   Inter-University Consortium for Political and Social Research, Summer Program in Quantitative
   Methods of Social Research, Courses: Regression Analysis II, Maximum Likelihood Estimation,
   and Math for Social Science II (matrix algebra and calculus), Summer 2010

   UNIVERSITY AND DEPARTMENT SERVICE
   Butler University
   Faculty Sponsor, Dawgs Vote, 2019 – Present

   Faculty Sponsor, Peace and Political Science Student Association, 2019 - Present

   Member, President’s Faculty Advisory Committee, 2018-2019

   Social World Area Coordinator, Core Curriculum, 2018 - 2019

   Faculty Senator, College of Liberal Arts & Science, 2017 - 2019

   Faculty Advisory Committee, Butler Advance, 2017 - 2018

   University of Arkansas at Little Rock
   Search Committee for Comparative Politics Faculty, Department of Political Science, 2015

   Summer Core Curriculum Planning Committee, College of Social Sciences and Communication,
   2015

   Master of Arts in Interdisciplinary Studies Assessment Committee, 2015-2016

   Assessment Committee, College of Social Sciences and Communication, 2014-2016

   Awards Committee (Chair), College of Social Sciences and Communication, 2014-2016
Case 1:20-cv-01271-JPH-DLP Document 13-14 Filed 06/08/20 Page 32 of 32 PageID #: 167

                                                                                    Shufeldt, p. 10



   Elections Committee, Department of Political Science, 2014

   Student Evaluations Committee, Department of Political Science, 2014-2016

   Faculty Sponsor, Young Democrats of UALR, 2014-2016

   University of Notre Dame
   Student Representative, Search Committee for Tenure Track Methodology Position, Fall 2011

   Vice President for Social Affairs, Political Science Graduate Student Organization, 2010 – 2011

   First Year Student Representative. Political Science Graduate Student Organization, 2009 – 2010

   PROFESSIONAL MEMBERSHIP AND SERVICE
   Reviewer, American Journal of Political Science, American Politics Research, Electoral Studies,
   Environmental Politics, Journal of Public Policy, Legislative Studies Quarterly, The Midsouth
   Political Science Review, Party Politics, Political Behavior, Political Research Quarterly,
   Publius: The Journal of Federalism, Social Indicators Research, The Social Science Journal,
   Social Science Research, State Politics and Policy Quarterly, World Development

   American Political Science Association, Member, 2010 – Present

   Midwest Political Science Association, Member, 2011 - Present

   Southern Political Science Association, Member, 2014 – 2016

   Arkansas Political Science Association, Member, 2014 – 2016

   At Large Member of Executive Board, Arkansas Political Science Association, 2015 – 2016

   Women’s Wage and Wealth Gap Advisory Panel, Indiana Institute for Working Families,
   Member, 2017

   Status of Working Families in Indiana Advisory Panel, Indiana Institute for Working Families,
   Member, 2018

   RELATED WORK EXPERIENCE
   Worked in Missouri politics from 2003 – 2009. More information available upon request

   Updated 6/5/2020
